

AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (this "Amendment") is entered into as of February 12, 2018, by
and among TITAN MACHINERY INC., a Delaware corporation ("Borrower"), the Lender
parties hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, the "Agent").


WHEREAS, Borrower, the Lenders and Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as of October 28, 2015 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement");


WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement as set forth herein, and Agent and the Lenders have agreed to the
foregoing, on the terms and conditions set forth herein;


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.


2.Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Loan Party set forth in Section 7 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 6 below,
the Credit Agreement is amended as follows:


(a)Section 2.1(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans ("Revolving Loans") to Borrower
in an amount at any one time outstanding not to exceed the lesser of:


(i)
such Lender's Revolver Commitment, or

(ii)     such Lender's Pro Rata Share of an amount equal to
the lessor of:
(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Revolver Swing Loans outstanding at such time, and


9354078v6 2/12/2018 9:02 AM









--------------------------------------------------------------------------------




(B)    the amount equal to (1) the Revolver Borrowing Base as of such date
(based upon the most recent Revolver Borrowing Base Certificate delivered by
Borrower to Agent) less (2) the sum of (y) the Letter of Credit Usage at such
time, plus (z) the principal amount of Revolver Swing Loans outstanding at such
time.


(b)Section 2.2(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Floorplan Lender agrees (severally, not jointly or
jointly and severally) to make revolving floorplan loans ("Floorplan Loans") to
Borrower in an amount at any one time outstanding not to exceed the lesser of:


(i)
such Lender's Floorplan Commitment, or

(ii)     such Lender's Pro Rata Share of an amount equal to
the lessor of:
(A)    the amount equal to (1) the Maximum Floorplan Amount less (2) the
principal amount of Floorplan Swing Loans outstanding at such time, and


(B)    the amount equal to (1) the Floorplan Borrowing Base as of such date
(based upon the most recent Floorplan Borrowing Base Certificate delivered by
Borrower to Agent) less (2) the principal amount of Floorplan Swing Loans
outstanding at such time.


(c)Section 2.6(b) of the Credit Agreement is hereby amended to replace the
phrase to "(for the ratable benefit of the Floorplan Lenders)" set forth therein
with the phrase "(for the ratable benefit of the Revolver Lenders)".


(d)Section 2.10(c) of the Credit Agreement is hereby amended to amend and
restate the final proviso set forth therein in its entirety as follows:


provided, further, that Borrower shall be obligated to reimburse Agent for a
second field examination and a third Collateral appraisal performed in any
calendar year if any Reporting Period occurs during such calendar year.


(e)Section 2.11(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


(b)Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:
















--------------------------------------------------------------------------------




(i) the    Letter    of    Credit    Usage    would    exceed
$40,000,000, or
(ii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
outstanding amount of Revolver Loans (including Revolver Swing Loans), or


(iii)the Letter of Credit Usage would exceed the Revolver Borrowing Base at such
time less the outstanding principal balance of Revolver Loans (inclusive of
Revolver Swing Loans) at such time.


(f)Section 2.11(d) of the Credit Agreement is hereby amended to replace each
reference to "Floorplan Loan", "Floorplan Loans", "Floorplan Lender" and
"Floorplan Lenders" set forth therein with a reference to "Revolver Loan",
"Revolver Loans", "Revolver Lender" and "Revolver Lenders", respectively.


(g)Section 2.11(e) of the Credit Agreement is hereby amended to replace each
reference to "Floorplan Loan", "Floorplan Loans", "Floorplan Lender" and
"Floorplan Lenders" set forth therein with a reference to "Revolver Loan",
"Revolver Loans", "Revolver Lender" and "Revolver Lenders", respectively.


(h)Schedule 1.1 to the Credit Agreement is hereby amended to insert the
following new defined terms in their appropriate alphabetical order:


"Debt Maturity Reserve Period" has the meaning set forth in the definition of
Maturity Date.


"Fifth Amendment" means that certain Amendment No. 5 to Second Amended and
Restated Credit Agreement, dated as of the Fifth Amendment Effective Date, by
and among Borrower, the Lenders party thereto and Agent.


"Fifth Amendment Effective Date" means February 12, 2018.


"Liquidity" means, as of any date of determination, the sum of Excess
Availability plus Qualified Cash; provided, that, for purposes of determining
Liquidity in respect of the applicable tests in any Financial Covenant Period,
the Maturity Date and any Reporting Period, no more than 50% of such
determination of Liquidity may be predicated on Qualified Cash (it being agreed
and understood that at least 50% of such determination shall be predicated on
Excess Availability).


"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that is in Deposit Accounts subject of a Control Agreement and is
maintained by a branch office of the bank located within the United States.















--------------------------------------------------------------------------------




"Reporting Period" means any time on which (i) during any Debt Maturity Reserve
Period, Liquidity is less than the Reporting Threshold Amount, and (ii) at all
other times, Adjusted Excess Availability is less than the Reporting Threshold
Amount.


(i)The defined terms "Applicable Margin", "Financial Covenant Period",
"Floorplan Usage", "Letter of Credit Collateralization" "Maturity Date",
"Maturity Testing Date" and "Revolver Usage" set forth in Schedule 1.1 to the
Credit Agreement are hereby amended and restated in their entirety as follows:


"Applicable Margin" means , as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Adjusted Excess
Availability of Borrower for the most recently completed fiscal quarter;
provided, that for the period from the Fifth Amendment Effective Date through
and including July 31, 2018, the Applicable Margin shall be set at the margin in
the row styled "Level III"; provided further, that any time an Event of Default
has occurred and is continuing, the Applicable Margin shall be set at the margin
in the row styled "Level IV":


Level
Average Adjusted Excess Availability
Applicable Margin Relative to Base Rate Loans (the "Base Rate Margin")
Applicable Margin Relative to LIBOR Rate Loans (the "LIBOR Rate Margin")
I
> $150,000,000
0.75%
1.75%
II
< $150,000,000 and
> $100,000,000
1.00%
2.00%
III
< $100,000,000 and
> $50,000,000
1.25%
2.25%
IV
< $50,000,000
1.50%
2.50%



The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter of Borrower.


"Financial Covenant Period" means a period which shall commence on any date (the
"Commencement Date") on which (i) during any Debt Maturity Reserve Period,
Liquidity is less than the Covenant/Dominion Threshold Amount and shall continue
until the last day of the first month after the Commencement Date in which
Liquidity is greater than or equal to the Covenant/Dominion Threshold Amount for
a period of ninety (90) consecutive days, and (ii) at all other times, Adjusted
Excess Availability is less than the






--------------------------------------------------------------------------------





Covenant/Dominion Threshold Amount and shall continue until the last day of the
first month after the Commencement Date in which Adjusted Excess Availability is
greater than or equal to the Covenant/Dominion Threshold Amount for a period of
ninety (90) consecutive days.


"Floorplan Usage" means, as of any date of determination, the amount of
outstanding Floorplan Loans (inclusive of Floorplan Swing Loans and Floorplan
Protective Advances).


"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolver
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries' rights under the Letters of
Credit, or
(c)providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its sole discretion) in an amount equal to 105% of the then existing Letter of
Credit Usage (it being understood that the Letter of Credit Fee and all fronting
fees set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit).


"Maturity Date" means the earlier of (i) October 28, 2020 (the "Scheduled
Maturity Date") and (ii) the date that is three (3) months prior to the
scheduled maturity of the Existing Notes; provided that if, (a) on the Maturity
Testing Date, (1) the Fixed Charge Coverage Ratio for the 12 month period most
recently ended prior to Maturity Testing Date for which Agent has received
financial statements of Borrower pursuant to Schedule 5.1 is at least 1.1 to 1.0
(calculated based on actual results without, for the avoidance of doubt, giving
any pro forma effect to payment in full of the Existing Notes as constituting a
Fixed Charge), and (2) Liquidity (determined on a pro forma basis reflecting
payment in full of the Existing Notes) is greater than twenty percent (20%) of
the Maximum Credit Amount, then (b)(1) the Maturity Date shall be the Scheduled
Maturity Date and (2) Agent shall establish a Reserve against the Revolver
Borrowing Base, the Maximum Revolver Amount, the Floorplan Borrowing Base and/or
the Maximum Floorplan Amount in an amount equal to the aggregate amount
necessary to repay in full the Existing Notes on their scheduled maturity date,
which Reserve will be released on such scheduled maturity date solely to permit
Borrower to repay the Existing Notes in full (any period during which the
reserved described above has been established shall be referred to herein as a
"Debt Maturity Reserve Period").






--------------------------------------------------------------------------------





"Maturity Testing Date" means the date that is three (3) months prior to the
scheduled maturity of the Existing Notes.


"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Revolver Swing Loans and
Revolver Protective Advances), plus (b) the amount of the Letter of Credit
Usage.


(j)    The defined term "EBITDAR" set forth in Schedule 1.1 to the Credit
Agreement is hereby amended to delete the "and" at the end of clause (b)(iii)
thereof, insert the word "and" at the end of clause (b)(iv) thereof, and insert
a new clause (b)(v) in the definition thereof as follows:


(v) net gains resulting from the sale or disposition of any fixed assets
comprising Capital Expenditures or Rental Fleet Equipment,


(k)    The defined term "EBITDAR" set forth in Schedule 1.1 to the Credit
Agreement is hereby further amended to delete the "and" at the end of clause
(c)(xiv) thereof, insert the word "and" at the end of clause (c)(xv) thereof,
and insert a new clause (c)(xvi) in the definition thereof as follows:


(xvi) net non-cash losses resulting from the sale or disposition of any fixed
assets comprising Capital Expenditures or Rental Fleet Equipment,


(l)    The defined term "Permitted Intercompany Advances" set forth in Schedule
1.1 to the Credit Agreement is hereby amended to replace the reference to
"$110,000,000" set forth in clause (d) of the definition thereof with a
reference to "$120,000,000".


(m)    The defined term "Revolver Borrowing Base" set forth in Schedule 1.1 to
the Credit Agreement is hereby amended to replace the reference to "20%" set
forth in the last sentence thereof with respect to the Eligible Rental Equipment
sublimit with a reference to "25%".


(n)    Schedule 5.2 of the Credit Agreement is hereby amended to amend and
restate the first row of the table set forth therein with respect to monthly
and, if applicable, weekly reporting items in its entirety as follows:




Monthly (no later than the 25th day of each month) or, during any Reporting
Period, weekly (no later than the 3rd Business Day of each week, as of the prior
Friday)
(a) an Account roll-forward of the Loan Parties with supporting details supplied
from sales journals, collection journals, credit registers and any other
records, together with a reconciliation of Accounts to the beginning and ending
account receivable balances of Borrower's general ledger and monthly financial
statements including any book reserves related thereto,


(b) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower's and the other Loan Parties' Accounts, and



















--------------------------------------------------------------------------------





 
(c) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.


(d) Inventory system/perpetual reports specifying the cost (defined to be the
lower or cost or market) of Borrower's and the other Loan Parties' Inventory, by
category, with additional detail showing additions to and deletions therefrom
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting).


(e) an executed Aggregate Borrowing Base Certificate, Floorplan Borrowing Base
Certificate and Revolver Borrowing Base Certificate,


(f) a detailed aging, by total, of the Loan Parties' Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting),


(g) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting.


(h) a detailed Inventory system/perpetual report together with a reconciliation
to Borrower's general ledger accounts and its monthly financial statements
including any book reserves related thereto (delivered electronically in an
acceptable format, if Borrower has implemented electronic reporting),


(i) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,


(j) a summary aging, by vendor, of Borrower's and the other Loan Parties'
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrower has implemented electronic reporting) and an
aging, by vendor, of any held checks,


(k) a detailed report regarding Borrower's and its Subsidiaries' cash and Cash
Equivalents,


(l) a reconciliation of trade accounts payable of Borrower's general ledger
accounts to its monthly financial statements including any book reserves related
thereto.


(m) copies of the current borrowing base certificate and supporting schedules
for the Agricredit Floorplan Indebtedness and a list identifying all Inventory
of Borrower and its Subsidiaries against which Agricredit has made advances, and


(n) copies of the current borrowing base certificate and supporting schedules
for the CNH Floorplan Indebtedness and a list identifying all Inventory of
Borrower and its Subsidiaries against which CNH has made advances, all Inventory
and its Subsidiaries that has become "Paid in Full" and the outstanding amount
of the "CNH Parts Debt".







--------------------------------------------------------------------------------







3.Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.


4.Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents,
in each case as amended, supplemented or otherwise modified by this Amendment,
to which it is a party represent the valid, enforceable and collectible
obligations of such Loan Party, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document. Each Loan Party
hereby agrees that this Amendment in no way acts as a release or relinquishment
of the Liens and rights securing payments of the Obligations. The Liens and
rights securing payment of the Obligations are hereby ratified and confirmed in
all respects by each Loan Party.


5.Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:


(a)Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Issuing Bank, the Required Lenders and Borrower; and


(b)
no Default or Event of Default shall have occurred and be continuing.



6.Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
the Lenders that:


(a)all representations and warranties contained in the Loan Documents to which
any Loan Party is a party are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment (except to the extent that such
representations and warranties expressly relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);






--------------------------------------------------------------------------------





(b)
no Default or Event of Default has occurred and is continuing; and



(c)this Amendment and the Loan Documents, as modified hereby, constitute legal,
valid and binding obligations of such Loan Party and are enforceable against
each Loan Party in accordance with their respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.


7.Release. In consideration of the agreements of Agent and the Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby releases
and forever discharges Agent and the Lenders and their respective directors,
officers, employees, agents, attorneys, affiliates, subsidiaries, successors and
permitted assigns from any and all liabilities, obligations, actions, contracts,
claims, causes of action, damages, demands, costs and expenses whatsoever
(collectively "Claims"), of every kind and nature, however evidenced or created,
whether known or unknown, arising prior to or on the date of this Amendment
including, but not limited to, any Claims involving the extension of credit
under or administration of this Amendment, the Credit Agreement or the Loan
Documents, as each may be amended, or the obligations, liabilities and/or
indebtedness incurred by Borrower or any other transactions evidenced by this
Amendment, the Credit Agreement or the Loan Documents.


8.
Miscellaneous.



(a)Expenses. Each Loan Party acknowledges and agrees that Section 15.7 of the
Credit Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.


(b)Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.


(c)Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


(signature page follows)






--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWER:


TITAN MACHINERY INC.




By: _/s/ MARK KALVODA___
Name: Mark Kalvoda
Title: Chief Financial Officer




Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent, as a Lender and as Issuing Bank




By: /s/ LAURA WHEELAND
Name: Laura Wheeland
Title: Vice President




Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
    as a Lender




By: /s/ CARLOS GILL
Name: Carlos Gill
Title: Senior Vice President






Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------



















PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ DENNIS CLOUD
Name: Dennis Cloud
Title: Vice President











Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






REGIONS BANK,
as a Lender


By: /s/ DARIUS SUTRINAITIS
Name: Darius Sutrinaitis
Title: Vice President










Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





















COMPASS BANK,
as a Lender


By: /s/ JASON NICHOLS
Name: Jason Nichols
Title: Senior Vice President










Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------











SIEMENS FINANCIAL SERVICES, INC.,
as a Lender




By: /s/ MARK SCHAFER
Name: Mark Schafer
Title: Vice President


By: /s/ JOHN FINORE
Name: John Finore
Title: Vice President






Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------







WOODFOREST NATIONAL BANK,
as a Lender


By: /s/ JOHN RIMBO
Name: John Rimbo
Title: First Vice President










Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------



















AGCOUNTRY FARM CREDIT SERVICES, PCA,
as a Lender




By: /s/ NICOLE SCHWARTZ
Name: Nicole Schwartz
Title: Vice President




Signature Page to Amendment No. 5 to Second Amended and Restated Credit
Agreement